UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended JUNE 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29449 POSITRON CORPORATION (Exact Name of Registrant as specified in its charter) Texas 76-0083622 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 7715 Loma Ct., Suite A, Fishers, IN (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(317) 576-0183 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No T Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "large accelerated filer, accelerated filer and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer£ Accelerated filer £ Non-accelerated filer£ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T The numbers of shares outstanding of each of the issuer's classes of common equity, as of August 23, 2010, are as follows: Class of Securities Shares Outstanding Common Stock, $0.01 par value Explanatory Note This Amendment No. 1 to the Quarterly Report on Form 10-Q filed by Positron Corporation, a Texas corporation (“we,” “our,” “us,” or the “Company”), on August 23, 2010 is being filed to (i) clarify a note to the financial statements regarding customer deposits, and (ii) include corrected Exhibit 31 and 32 certifications for our principal executive and financial officers. 1 POSITRON CORPORATION FOR THE QUARTER ENDED JUNE 30, 2010 TABLE OF CONTENTS INDEX Page PART I - FINANCIAL INFORMATION ITEM 1 – Financial Statements – Unaudited 3 Consolidated Balance Sheets at June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010and 2009 (unaudited) 4 Consolidated Statement of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 ITEM 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3 - Quantitative and Qualitative Disclosures About Market Risk 17 ITEM 4 - Controls and Procedures 18 PART II- OTHER INFORMATION ITEM 1 – Legal Proceedings 19 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3 – Defaults Upon Senior Securities 20 ITEM 4 – Removed and Reserved 20 ITEM 5 – Other information 20 ITEM 6 – Exhibits 21 SIGNATURES 21 EXHIBITS 2 Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June30,2010 (Unaudited) December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable 74 Inventories Due from affiliates 34 69 Prepaid expenses 50 Deposits – Attrius systems Total current assets Property and equipment, net 56 Other assets 13 9 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable, trade and accrued liabilities $ $ Customer deposits Notes payable 35 Convertible notes payable Unearned revenue 43 51 Due to related parties 25 Derivative liabilities for convertible debentures Total current liabilities Deposits for unissued securities Total liabilities Stockholders’ deficit: Series A Preferred Stock: $1.00 par value; 8% cumulative, convertible, redeemable; 5,450,000 shares authorized; 457,599 shares issued and outstanding Series B Preferred Stock: convertible, redeemable 9,000,000 shares authorized; 6,071,588 and 6,729,421 shares issued and outstanding Series G Preferred Stock: $1.00 par value; 8% cumulative, convertible, redeemable; 3,000,000 shares authorized; 29,200 and 62,391 shares issued and outstanding 29 62 Series S Preferred Stock: $1.00 par value; convertible, redeemable; 100,000 shares authorized; 100,000 shares issued and outstanding Common Stock: $0.01 par value; 800,000,000 shares authorized; 679,010,878 and 391,023,773 shares outstanding Additional paid-in capital Other comprehensive loss ) ) Accumulated deficit ) ) Treasury Stock: 60,156 common shares at cost ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements 3 Table of Contents POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Revenues: $ Costs of revenues: Gross profit 15 Operating expenses: Research and development 20 50 Selling and marketing 39 55 General and administrative Total operating expenses Loss from operations ) Other income (expense) Interest expense 76 ) ) ) Derivative gains (losses) Other income Total other income (expense) ) ) Loss before income taxes ) Income taxes Net loss $ ) $ ) $ ) $ ) Other comprehensive income Foreign currency translation (loss) gain 46 ) 12 ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of basic anddiluted common shares outstanding See accompanying notes to financial statements 4 Table of Contents POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June30, 2010 June30, 2009 Cash flows from operating activities: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation and amortization 14 10 Amortization of loan costs and debt discount Stock based compensation (Gain) loss on derivative liabilities ) Common stock issued for services Preferred stock issued for services Preferred stock issued for post-acquisition contingent payment Changes in operating assets and liabilities: Accounts receivable ) 61 Inventory ) Prepaid expenses ) Other current assets ) (1 ) Accounts payable and accrued liabilities ) 77 Customer deposits ) Unearned revenue (8 ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Security deposits (5 ) Purchase of property and equipment ) (7 ) Net cash used in investing activities ) (7 ) Cash flows from financing activities: Advance from related party ) ) Proceeds from preferred stock Proceeds from common stock 50 Deposits for unissued securities Repayments of advances to affiliated entities 9 Advance to affiliated entities ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents (2
